Vanguard Tax-Managed International Fund Supplement to the Prospectuses and Summary Prospectuses Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading Investment Advisor: Portfolio Manager Christine D. Franquin, Principal of Vanguard. She has managed the Fund since 2013. Prospectus Text Changes The following replaces similar text for the Tax-Managed International Fund under the heading Investment Advisor: Christine D. Franquin , Principal of Vanguard. She has managed investment portfolios since joining Vanguard in 2000 and has managed the Tax-Managed International Fund since 2013. Education: B.A., Universitaire Faculteiten Sint-Ignatius Antwerpen, Belgium; J.D., University of Liege, Belgium; M.S., Clark University. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 127 022013 Vanguard Tax-Managed Growth and Income Fund Supplement to the Prospectuses and Summary Prospectuses Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading Investment Advisor: Portfolio Manager Michael A. Johnson, Portfolio Manager. He has managed the Fund since 2013. Prospectus Text Changes The following replaces similar text for the Tax-Managed Growth and Income Fund under the heading Investment Advisor: Michael A. Johnson , Portfolio Manager. He has been with Vanguard since 1999; has worked in investment management since 2007; has managed investment portfolios since 2010; and has managed the Tax-Managed Growth and Income Fund since 2013. Education: B.S.B.A., Shippensburg University. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 5101 022013 Vanguard Tax-Managed Funds ® Supplement to the Statement of Additional Information Statement of Additional Information Text Changes In the Investment Advisory Services section, the text under Other Accounts Managed is revised to indicate that Christine D. Franquin manages Vanguard Tax-Managed International Fund and that Michael A. Johnson manages Vanguard Tax-Managed Growth and Income Fund. As of January 31, 2013, Ms. Franquin managed four other registered investment companies with total assets of $62 billion, three other pooled investment vehicles with total assets of $14.8 billion, and four other accounts with total assets of $6.5 billion (advisory fees not based on account performance). As of January 31, 2013, Mr. Johnson managed six other registered investment companies with total assets of $5.6 billion (advisory fees not based on account performance). As of January 31, 2013, Ms. Franquin did not own any shares of Vanguard Tax-Managed International Fund, and Mr. Johnson did not own any shares of Vanguard Tax-Managed Growth and Income Fund. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 103 022013
